Citation Nr: 1204428	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-47 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to October 1964, from May 1968 to December 1969, and had additional service in the National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued the noncompensable (0 percent) rating in effect for the Veteran's service-connected left ear hearing loss.  In August 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In December 2010, the case was remanded for additional development and to satisfy notice requirements.  


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran had a hearing acuity worse than Level VIII in the left ear.


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  November 2008 and December 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The RO attempted to secure pertinent treatment records for the record by requesting that the Veteran identify any private or VA treatment that he has received for his left ear hearing loss, but he has not responded to such requests.  Notably, at the August 2010 videoconference hearing, the Veteran indicated that he was not seeking active medical treatment for his left ear hearing loss.  The RO arranged for VA examinations in December 2008 and in January 2011, and a review of the reports from these examinations show that they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal.  The 2011 examiner reported on the effect of the Veteran's hearing loss on his occupational functioning and daily activities in accordance with Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the examinations are adequate for rating purposes.  The Veteran has not identified any pertinent evidence that remains outstanding and in a March 2011 statement indicated that he did not have any more information or evidence to submit to support his claim.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Factual Background

The Veteran's claim for an increased rating for his left ear hearing loss was received in November 2008.

On December 2008 authorized VA audiological evaluation, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
LEFT
50
50
70
90
100

The average puretone threshold for the left ear was 78 decibels and speech audiometry revealed speech recognition ability of 70 percent in that ear.  Moderate to severe to profound mixed hearing loss in the left ear was diagnosed.  It was noted that the Veteran's chief complaints consisted of hearing loss and tinnitus; specifically, he indicated that his hearing loss affected his daily life by causing him to misunderstood conversations.

In a statement received in January 2009, the Veteran provided a brief explanation as to how he injured his left ear while on active duty service.  He then noted that because of the injury in service, he still experienced ringing in his ears and that loud noises still hurt his ear.  He stated that he had tried a hearing aid, but it tended to cause more discomfort when he was exposed to loud noises (such as car horns), as the noise seemed to penetrate into his head like an explosion.

Also in a statement received in January 2009, the Veteran's friend, S.T., stated that after the Veteran injured his left ear in service, he had had "major hearing problems."  This included constant ringing/whining sounds in his left ear and worsening hearing problems.  T.S. further stated that he had witnessed the Veteran covering his ears whenever there was a loud noise in the area; such noises included motorcycles, loud voices, radios and televisions that had their volume settings turned up high, and air travel.  

In the Veteran's November 2009 VA Form 9, substantive appeal, he stated that he continued to have loss of hearing in his left ear, and that he felt "that the speech discrimination [was] different in a closed area and not appropriate to [his] hearing disability in general surroundings."

At the August 2010 videoconference hearing, the Veteran testified that his hearing was growing progressively worse such that he had difficulty hearing others and his alarm clock.  He also could not handle loud sounds, such as motorcycle and airplane noises.  His representative further noted that his hearing aids were not as effective as hoped for, and that he had retired early because of his hearing loss.

On January 2011 authorized VA audiological evaluation, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
LEFT
55
65
80
90
100

The average puretone threshold for the left ear was 84 decibels and speech audiometry revealed speech recognition ability of 84 percent in that ear.  The Veteran's chief complaints consisted of hearing loss and tinnitus.  He noted that he was currently retired and stated that his hearing affected his daily life in that he had to ask others to repeat themselves.  Moderate-severe to severe to profound sensorineural hearing loss in the left ear was diagnosed.  The examiner opined:

The veteran has hearing loss across all frequencies and uses hearing aids.  It may be more difficult to hear clearly in a noisy environment, even with the best hearing aids.  No amount of hearing loss and/or tinnitus can prevent a person from being employable.  Even completely deaf individuals can seek and maintain employment, although retraining may be necessary.  Specifically, the veteran's hearing loss should not prevent him from working as a truck driver or from participating in activities of daily living.

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as will be discussed below, the current 0 percent rating assigned for the Veteran's left ear hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

The December 2008 authorized VA audiological evaluation revealed an average puretone threshold of 78 decibels in the left ear; speech discrimination was 70 percent.  Under Table VI, the Veteran's hearing acuity at this audiological evaluation constituted Level VI hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a noncompensable (0 percent) rating under Code 6100.

On January 2011 authorized VA audiological evaluation, the Veteran had total hearing loss in his left ear (with all puretone thresholds at or above 55 decibels); thus, an exceptional pattern of hearing was shown in that ear (see 38 C.F.R. § 4.86), and the disability may be rated under Table VI or Table VIA, whichever is to his advantage.  The average puretone threshold shown for the left ear on this examination was 84 decibels, and speech discrimination was 84 percent.  Under Table VI, such hearing acuity constitutes Level VI hearing in the left ear.  However, under Table VIA, the findings reflect Level VIII hearing for the left ear.  While Table VIA results in the higher Roman numeral designation for hearing impairment, under 38 C.F.R. § 4.85, Table VII, both the Roman numeral designations of Level VI and Level VIII warrant a noncompensable (0 percent) rating under Code 6100 for the Veteran's left ear hearing loss.

To the extent that the Veteran asserts he is entitled to an increased rating for his left ear hearing loss because he experiences constant ringing/whining sounds in that ear, the Board notes that he has already established service connection for tinnitus (i.e., ringing in the ears), and that he has been assigned the maximum 10 percent rating for that disability.  As to the Veteran's assertion that audiometry/speech discrimination testing under controlled circumstances does not reflect actual impairment of function in everyday situations (see November 2009 VA Form 9, substantive appeal), the Board notes that the use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by a regulation for evaluating hearing loss published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44,117.  Thus, the schedule for rating hearing loss provides for specific testing methodology to be employed in determining auditory acuity for compensation purposes.  See also Martinak v. Nicholson, 21 Vet. App. 447 (2007) (holding that the Secretary's policy for conducting audiological examinations in a sound-controlled room is valid).  This long-standing methodology was properly administered in this case, and there is no evidence that VA improperly interpreted the testing results.

Regarding the Veteran's assertions, and the assertions from his friend, T.S., that his left ear hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges that they are competent to testify as to symptoms the Veteran experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as laypersons, they are not competent to establish the level of the Veteran's hearing disability by their own opinions.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.

In accordance with governing regulations (and in light of the allegations by the Veteran that his level of hearing loss is not reflected by the rating assigned), the Board has considered further whether referral for extraschedular consideration for any part of the appeal period is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss that are not encompassed by the schedular criteria.  In fact, the functional loss noted on December 2008 and January 2011 authorized VA audiological evaluations and self-reported by the Veteran, i.e., difficulty communicating with others, being easily affected by loud noises, and having to wear a hearing aid, is fully contemplated by the schedular criteria.  Furthermore, during the January 2011 VA examination, it was the examiner's opinion that the Veteran's hearing loss disability did not preclude him from employment or from participating in activities of daily living.  As there is also no objective evidence suggesting that the schedular criteria are inadequate, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that in its December 2010 remand, it found that a claim for a total disability rating based on individual unemployability (TDIU) had been raised by the record.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009); see also August 2010 videoconference hearing transcript (wherein the Veteran and his representative testified that he had retired early because of his left ear hearing loss disability).  Consequently, it instructed the RO to send the Veteran a VCAA notice letter notifying him and his representative of what is necessary to substantiate a TDIU claim, and to then adjudicate the claim accordingly.  In December 2010, the RO sent the Veteran a letter advising him of what was necessary to substantiate a TDIU claim, and explained what information/evidence he must provide and what information/evidence VA would attempt to obtain on his behalf.  Enclosed with the December 2010 notice letter was a TDIU application form (VA Form 21-8940), which he was requested to complete if he believed he was "entitled to compensation at the 100 percent rate if [he was] unable to secure and follow a substantially gainful occupation because of [his] service-connected disabilities."  

The Veteran did not respond to this request nor has he submitted additional correspondence indicating a desire to pursue a claim for TDIU.  In any event, the Board notes that the appellant does not meet the schedular requirements for consideration of a total rating based on individual unemployability.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2011).  Additionally, the evidence, particularly the opinion of the 2011 VA examiner, fails to establish that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2011).  Indeed, he does not appear to contend otherwise, as he failed to respond to complete VA's application for TDIU.  Cf. 38 C.F.R. § 3.158 (regarding abandoned claims); see also Hurd v. West, 13 Vet. App. 449, 453 ("By failing to respond to the VARO letter, the Board's finding that the appellant abandoned his claim is correct.").  Consequently, the Board finds that the Veteran has elected to not pursue such claim, and that that matter is not before the Board.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a Veteran in developing the facts and evidence pertinent to his claim is not a one-way street).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of entitlement to a compensable rating for left ear hearing loss.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A compensable rating for left ear hearing loss is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


